DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, drawn to an electrochemical sensor in the reply filed on July 28, 2021 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, drawn to a method of manufacturing an electrochemical sensor, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 28, 2021.
The traversal is on the ground(s) that there is no evidence of distinctiveness supporting restriction between Groups I and II because the word "drilling" appears nowhere in the present claims.  This is not found persuasive because the restriction is based on the ground that Invention I can be made by another and materially different process from that required by Invention II, for example, "drilling" is a materially different process to manufacture the electrochemical sensor of Invention I.  Further, Inventions I and II are independent or distinct because they acquired a separate status in the art in view of their classification, due to their recognized divergent subject matter, and thus requiring a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3, 5, 9, and 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "at least one electrode" in line 1.  It is unclear whether this one electrode is the same as any one of the two or more electrodes as claimed in claim 1.  It is suggested to be “at least one of the two of or more electrodes.”
Subsequent dependent claims 3, 5, and 9 are rejected for their dependencies on rejected base claim 2.
Claim 3 recites the limitation "the at least one electrode" in lines 1-2.  It is unclear whether this one electrode is the same as any one of the two or more electrodes as claimed in claim 1.  It is suggested to be “the at least one of the two of or more electrodes.”
Subsequent dependent claims 5 and 9 are rejected for their dependencies on rejected base claim 3.
Claim 11 recites the limitation "the at least one electrode" in lines 2 and 3-4.  It is unclear whether this one electrode is the same as any one of the two or more electrodes as claimed in claim 1.  It is suggested to be “the at least one of the two of or more electrodes.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prohaska (U.S. Patent Pub. 2008/0289962), supported by Silvia (L. Silvia, Hydrophobic of Polyethylene/SiO2 Modified Coating For Self Cleaning Material, International Conference on Science and Applied Science (ICSAS), 2019, 020004, page 1-6) as an evidence.
Regarding claim 1, Prohaska teaches an electrochemical sensor (Fig. 2-5; [0002] lines 1-2: electrochemical sensor; [0051] lines 1-2: hybrid sensor cell assembly), comprising:
a substrate (Fig. 2-5; [0062] lines 2-3: a ceramic film type substrate 1) having one or more gas transmission openings formed therein (Fig. 2-5; [0062] lines 3-4: having 
two or more electrodes (Fig. 2; [0067] lines 15-16: counter electrode 5 and reference electrode 4; Fig. 4; [0064] line 1: the sensing or working electrode 7;);
an electrolyte (Fig. 4; [0066] line 3: Nafion® membrane 8; here, the Nafion® membrane is the same organic electrolyte disclosed in the specification (specification, page 13, line 10: Nafion), thus being deemed to be an electrolyte);
a hydrophobic ([0027] lines 5-6: gas diffusion barrier film or polymer layer, e.g.: polyethylene; thus this gas-permeable diffusion film is a polyethylene layer that is hydrophobic, as evidenced by Silvia, which teaches polyethylene is a polymeric material that has hydrophobic properties (page 4, para. 3, lines 7-8)) layer (Fig. 4; [0048] line 2: a polymeric gas-diffusion layer; [0065] lines 2-3: a gas-permeable diffusion film 9).
The designation “arranged to prevent or restrict the electrolyte from drying out or from leaving the electrochemical sensor” is deemed to be functional limitations in apparatus claims.  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the electrochemical sensor as taught by Prohaska is identical to the presently claimed structure so that the hydrophobic layer would have the ability to prevent or restrict the electrolyte from drying out or from leaving the electrochemical sensor as recited in the claim.

Regarding claim 2, Prohaska teaches at least one electrode is arranged over the hydrophobic layer (Fig. 4: showing the sensing electrode 7 is arranged over the gas-permeable diffusion film 9).

Regarding claim 3, Prohaska teaches the at least one electrode is arranged to contact the hydrophobic layer (Fig. 4: showing the sensing electrode 7 is arranged to contact the gas-permeable diffusion film 9).

Regarding claim 4, Prohaska teaches the hydrophobic layer is arranged above the substrate and over the one or more gas transmission openings (Fig. 4: showing the gas-permeable diffusion film 9 is above the substrate 1 and over the gas transmission openings through which the sample gas accesses to the sensing electrode 7; here Examiner notes that the terms “above” and “over” depend on the orientation of the electrochemical sensor).

Regarding claim 6, Prohaska teaches the hydrophobic layer comprises a gas permeable hydrophobic membrane (Fig. 4; [0048] line 2: a polymeric gas-diffusion layer; [0065] lines 2-3: a gas-permeable diffusion film 9; [0027] lines 5-6: gas diffusion barrier film or polymer layer, e.g.: polyethylene; thus this gas-permeable diffusion film is a polyethylene layer that is hydrophobic, as evidenced by Silvia, which teaches polyethylene is a polymeric material that has hydrophobic properties (page 4, para. 3, lines 7-8)).

Regarding claim 10, Prohaska teaches the hydrophobic layer is arranged below the substrate of the electrochemical sensor and below the one or more gas transmission openings (Fig. 4: indicating the gas-permeable diffusion film 9 is arranged below the substrate 1 and below the gas transmission opening through which the sample gas accesses to the sensing electrode 7; here Examiner notes that the terms “above” and “over” depend on the orientation of the electrochemical sensor).
Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabbett (U.S. 6,948,352), provided in IDS filed on 11/13/2019.
Regarding claim 1, Rabbett teaches an electrochemical sensor (Fig. 1-2; Col. 5, lines 51-53: a carbon monoxide sensor 10 or a carbon monoxide gas generator 12; Col. 5, lines 9-10: the gas generator is based on the production of carbon monoxide by electrochemical processes using an ion transporting membrane to act as the electrolyte; thus the carbon monoxide sensor/generator is deemed to be an electrochemical sensor/generator), comprising:
a substrate (Fig. 1-2; Col. 5, line 59: a top disk 16) having one or more gas transmission openings formed therein (Fig. 1-2; Col. 6, line 1: an aperture 18), the openings arranged to allow gases to pass through the substrate (Col. 6, lines 1-2: an aperture 18 in the center to allow access for carbon monoxide to the active parts of the sensor 10); 
two or more electrodes (Fig. 1-2; Col. 6, lines 56-57: an upper 30 and a lower 32 electrode);

a hydrophobic layer (Fig. 1-2; Col. 6, line 21: the diffusion layer 22; Col. 7, lines 4-6: the diffusion layer 22 possesses hydrophobic properties).
The designation “arranged to prevent or restrict the electrolyte from drying out or from leaving the electrochemical sensor” is deemed to be functional limitations in apparatus claims.  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the electrochemical sensor as taught by Rabbett is identical to the presently claimed structure and the hydrophobic layer (Fig. 1-2: the diffusion layer 22) is between the electrolyte and the gas transmission opening so that the hydrophobic layer would have the ability to prevent or restrict the electrolyte from drying out or from leaving the electrochemical sensor as recited in the claim.

Regarding claim 2, Rabbett teaches at least one electrode is arranged over the hydrophobic layer (Fig. 1-2: indicating the top electrode 30 is arranged over the diffusion layer 22; here Examiner notes that the terms “above” and “over” depend on the orientation of the electrochemical sensor). 

Regarding claim 3, Rabbett teaches the at least one electrode is arranged to contact the hydrophobic layer (Fig. 2: indicating the top electrode 30 is arranged to contact the diffusion layer 22).

Regarding claim 4, Rabbett teaches the hydrophobic layer is arranged above the substrate and over the one or more gas transmission openings (Fig. 1-2: indicating the diffusion layer 22 is above the top disk 16 and over the aperture 18; here Examiner notes that the terms “above” and “over” depend on the orientation of the electrochemical sensor).

Regarding claim 5, Rabbett teaches wherein the electrochemical sensor further comprises an insulating layer (Fig. 1-2; Col. 5, plastic washers 24, 26; here plastic is deemed to be insulating) and the hydrophobic layer is arranged in an opening in the insulator layer (Fig. 1-2: indicating the plastic washers 24 and 26 having an opening in the middle and the diffusion layer 24 is arranged in that opening).

Regarding claim 6, Rabbett teaches the hydrophobic layer comprises a gas permeable (Col. 6, lines 30-31: the material for this diffusion layer 22 must be porous to gases) hydrophobic (Col. 7, lines 4-6: the diffusion layer 22 possesses hydrophobic properties) membrane (the porous diffusion layer that is permeable to gas is thus deemed to be a membrane).



Regarding claim 8, Rabbett teaches wherein the gas permeable hydrophobic membrane comprises a PTFE paste (Col. 6, lines 32-33: a microporous carbon loaded PTFE compound such as Carbel is used; here the Carbel is deemed to be a PTFE paste).

Regarding claim 10, Rabbett teaches the hydrophobic layer is arranged below the substrate of the electrochemical sensor and below the one or more gas transmission openings (Fig. 1-2: indicating the diffusion layer 22 is arranged below the top disk 16 and below the aperture 18; here Examiner notes that the terms “above” and “over” depend on the orientation of the electrochemical sensor).
Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madou (U.S. 4,812,221).
Regarding claim 1, Madou teaches an electrochemical sensor (Fig. 1; Col. 2, line 49: a gas sensor 10; Col. 4, line 37-38: normally utilized in electrochemical measurement), comprising:
a substrate (Fig. 1; Col. 2, lines 51-52: a substrate 12) having one or more gas transmission openings formed therein (Fig. 1: indicating the substrate 12 having a passage 18), the openings arranged to allow gases to pass through the substrate (Fig. 
two or more electrodes (Fig. 1; Col. 2, line 68: sensing electrode 20; Col. 3, line 1: counter electrode 24);
an electrolyte (Fig. 1; Col. 3, lines 3-4: an electrolytic medium 26, which is deemed to be an electrolyte);
a hydrophobic layer (Fig. 1; Col. 4, lines 49-52: a porous member 30 may be porous silicon; Col. 5, lines 3-4: it may be desirable to provide a hydrophobic coating in the prose of the porous silicon; thus the porous member 30 is deemed to be a hydrophobic layer) arranged to prevent or restrict the electrolyte from drying out or from leaving the electrochemical sensor (Fig. 1: indicating the porous member 30 together other components, e.g., substrate 12, encapsulation means 28, defines the chamber containing the electrolytic medium 26; thus it is deemed to be arranged to restrict the electrolytic medium 26 from leaving the gas sensor 10).
Further, the designations “arranged to allow gases to pass through the substrate” and “arranged to prevent or restrict the electrolyte from drying out or from leaving the electrochemical sensor” are deemed to be functional limitations in apparatus claims.  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the electrochemical sensor as taught by Madou is identical to the presently claimed 

Regarding claim 2, Madou teaches at least one electrode is arranged over the hydrophobic layer (Fig. 1: indicating the sensing electrode 20 is arranged over the porous member 30). 

Regarding claim 3, Madou teaches the at least one electrode is arranged to contact the hydrophobic layer (Fig. 1: indicating the sensing electrode 20 is in contact with the porous member 30).

Regarding claim 4, Madou teaches the hydrophobic layer is arranged above the substrate and over the one or more gas transmission openings (Fig. 1: indicating the porous member 30 is above the substrate 12 and over the passage 18). 

Regarding claim 5, Madou teaches wherein the electrochemical sensor further comprises an insulating layer (Fig. 1; Col. 2, lines 64-65: a dielectric layer 22) and the hydrophobic layer is arranged in an opening in the insulator layer (Fig. 1: indicating the porous member 30 arranged in an opening in the dielectric layer 22).



Regarding claim 12, Madou teaches a gas sensor package (Fig. 1; Col. 2, line 49: a gas sensor 10; Col. 4, line 37-38: normally utilized in electrochemical measurement), comprising:
a substrate (Fig. 1; Col. 2, lines 51-52: a substrate 12) having one or more gas transmission openings formed therein (Fig. 1: indicating the substrate 12 having a passage 18), the openings arranged to allow gases to pass through the substrate (Fig. 1: indicating the passage 18 is the passage for the gas to go through the filter 38 and the porous membrane 30 and reach the sensing electrode; thus the passage 18 is deemed to be arranged to allow gases to pass through the substrate); 
a porous electrode (Fig. 1; Col. 2, line 56: a gas permeable sensing electrode 20; here the gas permeable sensing electrode is deemed to be a porous electrode);
a liquid electrolyte (Fig. 1; Col. 3, lines 3-4: an electrolytic medium 26; Col. 3, lines 15-16: the electrolytic medium 26 can be a solution; thus the electrolytic medium 26 is deemed to be a liquid electrolyte);
a hydrophobic layer (Fig. 1; Col. 4, lines 49-52: a porous member 30 may be porous silicon; Col. 5, lines 3-4: it may be desirable to provide a hydrophobic coating in 
Further, the designations “arranged to allow gases to enter the substrate” and “arranged to repel electrolyte from passing through the electrode and out of the electrochemical sensor” are deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The electrochemical sensor as taught by Madou is identical to the presently claimed structure, including the openings formed in the substrate and the hydrophobic layer directly contact the electrode, and would therefore have the ability to perform the uses recited in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabbett in view of Wheeler (U.S. Patent Pub. 2015/0377831), supported by Kumar (V. Kumar, SU-8 as Hydrophobic and Dielectric Thin Film in Electrowetting-on-Dielectric Based Microfluidics Device; Journal of Nanotechnology, 2012, 312784, page 1-6) as an evidence.
Regarding claim 9, Rabbett discloses all limitations of claim 5 as applied to claim 5.  Rabbett further discloses the hydrophobic layer is arranged directly over the one or more gas transmission openings in a gap in the insulating layer (Rabbett, Fig. 2: indicating the diffusion layer 22 arranged directly over the aperture 18 and in the gap of the plastic washers 24, 26).
Rabbett does not explicitly disclose the hydrophobic layer comprises SU8.
However, Wheeler teaches a digital microfluidic apparatus including an electrochemical sensor based on a nanostructured electrodeposited microelectrodes (Fig. 2A-2D; [0047] lines 2-4).  The nanostructured electrodeposited microelectrode 140 extends through an aperture surrounded by a dielectric layer 185, using a suitable TM) layer 160 and/or the additional flowing processible dielectric (such as SU-8) layer 185 (Fig. 3H: [0088] lines 9-12).  Thus, Wheeler teaches a hydrophobic layer (the dielectric layer SU-8 is hydrophobic, as evidenced by Kumar, which teaches SU-8 as hydrophobic and dielectric film (title)) comprises SU8 (Fig. 2D, 3H: dielectric layer 185).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabbett by substituting the hydrophobic layer with one comprising SU-8 as taught by Wheeler.  The suggestion for doing so would have been that SU-8 is a suitable material for being used as a hydrophobic and dielectric layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, the combined Rabbett and Wheeler would necessarily result in the hydrophobic layer comprising SU8 being arranged directly over the one or more gas transmission openings in a gap in the insulating layer.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madou in view of Wheeler, supported by Kumar as an evidence.
Regarding claim 9, Madou discloses all limitations of claim 5 as applied to claim 5.  Madou further discloses the hydrophobic layer is arranged directly over the one or more gas transmission openings in a gap in the insulating layer (Fig. 1: indicating the porous membrane 30 arranged directly over the passage 18 and in the gap of the dielectric layer 22).

However, Wheeler teaches a digital microfluidic apparatus including an electrochemical sensor based on a nanostructured electrodeposited microelectrodes (Fig. 2A-2D; [0047] lines 2-4).  The nanostructured electrodeposited microelectrode 140 extends through an aperture surrounded by a dielectric layer 185, using a suitable flowing processible dielectric such as SU-8 ([0076] lines 10-14).  Similarly, the dielectric layer surrounding the nanostructured electrodeposited microelectrode 140 may be formed from a vapour deposited dielectric (such as Parylene-CTM) layer 160 and/or the additional flowing processible dielectric (such as SU-8) layer 185 (Fig. 3H: [0088] lines 9-12).  Thus, Wheeler teaches a hydrophobic layer (the dielectric layer SU-8 is hydrophobic, as evidenced by Kumar, which teaches SU-8 as hydrophobic and dielectric film (title)) comprises SU8 (Fig. 2D, 3H: dielectric layer 185).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madou by substituting the hydrophobic layer with one comprising SU-8 as taught by Wheeler.  The suggestion for doing so would have been that SU-8 is a suitable material for being used as a hydrophobic and dielectric layer and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, the combined Madou and Wheeler would necessarily result in the hydrophobic layer comprising SU8 being arranged directly over the one or more gas transmission openings in a gap in the insulating layer.
Allowable Subject Matter
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claim 11 with particular attention to the limitations:
the at least one electrode against which the hydrophobic layer is directly arranged extends into the one or more gas transmission openings (claim 11).

Here, Prohaska teaches a hybrid sensor cell assembly (Fig. 2-5) comprising a substrate (Fig. 2-5: a ceramic film type substrate 1) having one or more gas transmission openings formed therein (Fig. 2-5: hole 2); two or more electrodes (Fig. 2: counter electrode 5, reference electrode 4; Fig. 4: sensing or working electrode 7); an electrolyte (Fig. 4: Nafion® membrane 8); and a hydrophobic layer (Fig. 4: gas-permeable diffusion film 9), wherein the hydrophobic layer is arranged below the substrate and below the one or more gas transmission openings (Fig. 4) and wherein the at least one electrode comprises a gas permeable material ([Abstract] line 1: film type electrodes; 0063] lines 5-6: a single reference electrode 4 is Pt/Air (O2) electrode), but does not teach the at least one electrode against which the hydrophobic layer is directly arranged extends into the one or more gas transmission openings.
Rabbett teaches a carbon monoxide sensor (Fig. 1-2: sensor 10) comprising a substrate (Fig. 1-2: top disk 16) having one or more gas transmission openings formed 
In summary, neither Prohaska nor Rabbett teaches cumulative limitations of claim 11, and neither of them renders obvious all of the cumulative limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795